DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application claims priority to U.S. Provisional Application nos. 62/943,666 and 62/860,676, filed December 4, 2019 and June 12, 2019, respectively.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on June 29, 2022 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS document was considered. A signed copy of form 1449 is enclosed herewith.
Election/Restrictions
4.	Applicant’s election without traverse of Group I in the reply filed on December 16, 2021 is acknowledged.
5.         In accordance with the MPEP 803.02, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
6.         As per MPEP 803.02, the Examiner will determine whether the entire scope of the claims is patentable. Applicants' elected species 
    PNG
    media_image1.png
    122
    420
    media_image1.png
    Greyscale
 makes a contribution over the prior art of record. Therefore, according to MPEP 803.02: should the elected species appear allowable, the search of the Markush-type claim will be extended. If art is found on a non-elected species, the Markush-type claim shall be rejected and claims to the nonelected invention held withdrawn from further consideration. Since art was found on a non-elected species, subject matter not embraced by the elected species is therefore withdrawn from further consideration. It has been determined that the entire scope claimed is not patentable. 
Status of Claims
7.            Claims 1-2, 4-5, and 7-55 are pending in the instant application. Claims 2, 4, and 8-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention and species. Therefore, claims 1, 5, 7, and 42-55 read on an elected invention and species and are therefore under consideration in the instant application.
Claim Objections
8.	Claims 50-55 are objected to for depending on a rejected base claim.
Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


11.         Claims 1, 7, 43, 45-46, and 48 are rejected under 35 U.S.C. 102(b) as being anticipated by CAplus Registry Number: RN 1628477-84-8. [Database Registry Chemical Abstracts Service, Columbus, Ohio, Accession No. RN 1628477-84-8, Entered STN: 09 Oct 2014].

    PNG
    media_image2.png
    594
    679
    media_image2.png
    Greyscale

            RN 1628477-84-8 anticipates the instant claims wherein L11 is 
    PNG
    media_image3.png
    63
    88
    media_image3.png
    Greyscale
A11 is phenyl substituted with RA11, wherein RA11 is -Cl, L12 is 
    PNG
    media_image4.png
    60
    94
    media_image4.png
    Greyscale
, A12 is phenyl substituted with RA12, wherein RA12 is -Cl, R45-R52 are all H.
	Registry number 1628477-84-8 is available as prior art as of 09 Oct 2014, the day it was indexed into the CAplus database. 
Regarding the compositions of claim 7, comprising the anticipatory compounds and an excipient, the Registry entry for Registry no. 1628477-84-8 discloses a mass solubility of 0.00063 g/L, in unbuffered water at pH 7.00. This teaching of water anticipates the claimed composition, wherein the compounds are present with an carrier (i.e., water). 
See MPEP 2128: ELECTRONIC PUBLICATIONS AS PRIOR ART Status as a "Printed Publication" An electronic publication, including an on-line database or Internet publication, is considered to be a “printed publication” within the meaning of 35 U.S.C. 102(a) and (b) provided the publication was accessible to persons concerned with the art to which the document relates. See In  re  Wyer, 655 F.2d 221, 227, 210 USPQ 790, 795 (CCPA 1981) Since this date represents the date that each compound entered the CAPlus database on STN, this represents the date that each compound was made accessible to the public.
The aforementioned compounds anticipate the instantly claimed compounds: It is further noted that for the purposes of determining if a reference is a “printed publication” for the purposes of 102(b), MPEP 2128 states the following: 

    PNG
    media_image5.png
    182
    880
    media_image5.png
    Greyscale
where “prior art disclosures…on an on-line database are considered to be publicly available as of  the date the item was publicly posted.”  Since each of the database entries above lists the date that each compound was entered into the on-line database, the compounds were made publicly available as of that date in each citation, and the claims are anticipated.

12.         Claims 1, 7, 42, 44, 46, 47, and 49 are rejected under 35 U.S.C. 102(b) as being anticipated by CAplus Registry Number: RN 1444605-70-2. [Database Registry Chemical Abstracts Service, Columbus, Ohio, Accession No. RN 1444605-70-2, Entered STN: 16 Jul 2013].

    PNG
    media_image6.png
    457
    679
    media_image6.png
    Greyscale

            RN 1444605-70-2 anticipates the instant claims wherein L11 is 
    PNG
    media_image7.png
    58
    59
    media_image7.png
    Greyscale
A11 is thiazole substituted with RA11, wherein RA11 is alkyl, L12 is 
    PNG
    media_image8.png
    56
    67
    media_image8.png
    Greyscale
, A12 is thiazole substituted with RA12, wherein RA12 is alkyl, R45-52 are H.
	Registry number 1444605-70-2 is available as prior art as of 16 Jul 2013, the day it was indexed into the CAplus database. 
Regarding the compositions of claim 7, comprising the anticipatory compounds and an excipient, the Registry entry for Registry no. 1444605-70-2 discloses a mass solubility of 1.1 g/L, in unbuffered water at pH 7.05. This teaching of water anticipates the claimed composition, wherein the compounds are present with a carrier (i.e., water). 
See MPEP 2128: ELECTRONIC PUBLICATIONS AS PRIOR ART Status as a "Printed Publication" An electronic publication, including an on-line database or Internet publication, is considered to be a “printed publication” within the meaning of 35 U.S.C. 102(a) and (b) provided the publication was accessible to persons concerned with the art to which the document relates. See In  re  Wyer, 655 F.2d 221, 227, 210 USPQ 790, 795 (CCPA 1981) Since this date represents the date that each compound entered the CAPlus database on STN, this represents the date that each compound was made accessible to the public.
The aforementioned compounds anticipate the instantly claimed compounds: It is further noted that for the purposes of determining if a reference is a “printed publication” for the purposes of 102(b), MPEP 2128 states the following: 

    PNG
    media_image5.png
    182
    880
    media_image5.png
    Greyscale
where “prior art disclosures…on an on-line database are considered to be publicly available as of  the date the item was publicly posted.”  Since each of the database entries above lists the date that each compound was entered into the on-line database, the compounds were made publicly available as of that date in each citation, and the claims are anticipated.

13.         Claims 1, 7, 43, 45-46, and 48 are rejected under 35 U.S.C. 102(b) as being anticipated by CAplus Registry Number: RN 1797810-65-1. [Database Registry Chemical Abstracts Service, Columbus, Ohio, Accession No. RN 1797810-65-1, Entered STN: 09 Jul 2015].

    PNG
    media_image9.png
    433
    678
    media_image9.png
    Greyscale

            RN 1797810-65-1 anticipates the instant claims wherein L11 is 
    PNG
    media_image7.png
    58
    59
    media_image7.png
    Greyscale
A11 is phenyl substituted with RA11, wherein RA11 is -F, L12 is 
    PNG
    media_image8.png
    56
    67
    media_image8.png
    Greyscale
, A12 is phenyl substituted with RA12, wherein RA12 is -F, R45-R52 are H.
	Registry number 1797810-65-1 is available as prior art as of 09 Jul 2015, the day it was indexed into the CAplus database. 
Regarding the compositions of claim 7, comprising the anticipatory compounds and an excipient, the Registry entry for Registry no. 1797810-65-1 discloses a mass solubility of 0.0013 g/L, in unbuffered water at pH 7.00. This teaching of water anticipates the claimed composition, wherein the compounds are present with an carrier (i.e., water). 
See MPEP 2128: ELECTRONIC PUBLICATIONS AS PRIOR ART Status as a "Printed Publication" An electronic publication, including an on-line database or Internet publication, is considered to be a “printed publication” within the meaning of 35 U.S.C. 102(a) and (b) provided the publication was accessible to persons concerned with the art to which the document relates. See In  re  Wyer, 655 F.2d 221, 227, 210 USPQ 790, 795 (CCPA 1981) Since this date represents the date that each compound entered the CAPlus database on STN, this represents the date that each compound was made accessible to the public.
The aforementioned compounds anticipate the instantly claimed compounds: It is further noted that for the purposes of determining if a reference is a “printed publication” for the purposes of 102(b), MPEP 2128 states the following: 

    PNG
    media_image5.png
    182
    880
    media_image5.png
    Greyscale
where “prior art disclosures…on an on-line database are considered to be publicly available as of  the date the item was publicly posted.”  Since each of the database entries above lists the date that each compound was entered into the on-line database, the compounds were made publicly available as of that date in each citation, and the claims are anticipated.

Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

15.	Claims 1, 7, and 42-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 11,318,133. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-37 of U.S. Patent No. 11,318,133 directly anticipate the instant claims. For example, claim 18 teaches anticipatory species, such as: 
    PNG
    media_image10.png
    163
    372
    media_image10.png
    Greyscale
in col. 165.

Conclusion
16.	Claim 5 is allowed.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA L SHTERENGARTS whose telephone number is (571)270-5316.  The examiner can normally be reached on Monday-Friday, 9-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMANTHA L SHTERENGARTS/Primary Examiner, Art Unit 1626